Gilbert, J.
The legal effect of an indorsement of a bill or note cannot be controlled or varied by parol evidence. It is as much within the protection of the rule which forbids the introduction of such evidence as the language of a' written contract. Campbell v. Hodgson, Gow. 74; Horne v. Graham, 3 Camp. 57; Pollock v. Bradbury, 8 Moore’s P. C. C. 227; Salmon v. Webb, 3 H. L. Cas. 510; Barry v. Ransom, 12 N. Y. 462. The court, therefore, properly rejected the evidence offered of the alleged agreement to renew the note.
With respect to the other agreements alleged, namely, that the pending action should be discontinued, and that the note in suit should be applied in payment of the debt due from the maker to the plaintiffs, they were entirely collateral to the contract sued on, and constituted no defense in the absence of an allegation of damages sustained.
It does not appear from the answer that the indorser was in any way interested in having the agreements enforced, or that he has sustained any damages in consequence of the alleged breach. If the facts offered to be proved were available to the defendant, he should have set them up as a counter-claim. Not having done so, the evidence was inadmissible. Another answer is, that the maker of the note was a party to the agreement alleged, and he makes no defense. If the defendant has any cause of action against the plaintiffs he must seek his remedy in an appropriate form.
The defense founded on the proceedings in bankruptcy was properly waived on the argument.
The judgment should be affirmed, with costs.

Judgment affirmed.